DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2021 has been entered.
 
Response to Amendment
Claims 14, 17-19, and 22-24 have been amended. Claims 1-13, 16, and 21 have been cancelled. Claims 14, 17-19, and 22-24 are pending for examination.

Response to Arguments
Applicant’s arguments, filed 02/22/2021, with respect to the rejection(s) of claim(s) 14, 17-19, and 22-24  under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhang (US 20160165263 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 14, 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20140016701 A1) in view of Zhang (US 20160165263 A1).

Regarding claim 14, Chen teaches a method for decoding an image (Fig. 8: video decoder 30), the method comprising: 
deriving a co-located sub block of a current sub block (within a reference picture list associated with a current prediction unit (PU) of a current picture, of a first reference picture, wherein a reference index of a co-located PU of a co-located picture indicates a position [0013]; Example types of video units may include CTUs, CUs, PUs, transform units (TUs), macroblocks, macroblock partitions, and so on. [0060] ); 
deriving a temporal merge candidate of the current sub block based on motion information of the co-located sub block (setting a reference index of a temporal merging candidate to a second reference index value, the second reference index value being different than the first reference index value [0013]; based at least in part on motion information specified by the selected merging candidate [0013]; The temporal merging candidate may be derived in a unit of a coding block including the current block or in a unit of the current block [0009]); and 
generating a merge candidate list including the temporal merge candidate (determining a selected merging candidate from among a plurality of merging candidates in a merging candidate list that includes the temporal merging candidate [0013]),
wherein the co-located sub block is located in a co-located block of a current block including the current sub block (wherein the co-located PU is a PU that covers a center block of a co-located region of the co-located picture or a PU that covers a bottom-right block of the co-located region of the co-located picture, the co-located region being co-located with the current PU. [clam 9]);
wherein the temporal merge candidate of the current sub block is derived from motion information of a center sub block located at the center position in the co-located block when the motion information of the co-located sub block is unavailable (There are two co-located sub-blocks to derive the motion information (i.e., bottom-right and center). The sub-block for motion information derivation may be switched from bottom-right to center if TMVP derivation is not possible. However, when the above method is applied, the zero TMVP reference index can be replaced with another one. As a result, a video coder may always be able to derive a TMVP. That means that the bottom-right block with available motion information may always be used and switching to the center sub-block may not happen, even if the video coder can derive the TMVP for zero reference index using the center sub-block [0585].).
Chen does not teach wherein the step of the deriving of the temporal merge candidate based on motion information of the co-located sub block is performed when the center sub block is only inter-coded.
In an analogous art, Zhang teaches wherein the step of the deriving of the temporal merge candidate based on motion information of the co-located sub block is performed when the center sub block is only inter-coded ([0269] In a derivation process for a sub-PU temporal inter-view motion vector candidate, a video coder may firstly generate a PU-level inter-view predicted motion vector candidate. If the center reference sub-PU (i.e., the center sub-PU in the inter-view reference block) is coded with inter prediction mode and the center reference sub-PU's reference picture in reference picture list X has a POC value identical to that of one entry in the reference picture list X of the current slice, for X=0 or 1, its motion vector and reference picture is used as PU-level predicted motion vector candidate. Otherwise, the video coder may use zero motion with reference picture index equal to 0 for reference picture list 0 and reference picture list 1 (if current slice is a B slice) as the PU-level predicted motion vector candidate. [0089] The temporal motion vector predictor may indicate either the motion information of a right-bottom PU a co-located PU, or the motion information of a center PU of the co-located PU.).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Zhang and apply them Chen. One would be motivated as such as this may decrease complexity and coding delay (Zhang: [0235]).

Regarding claim 19, Chen teaches a method for encoding an image (Fig. 8: video decoder 30), the method comprising: 
deriving a co-located sub block of a current sub block (within a reference picture list associated with a current prediction unit (PU) of a current picture, of a first reference picture, wherein a reference index of a co-located PU of a co-located picture indicates a position [0013]; Example types of video units may include CTUs, CUs, PUs, transform units (TUs), macroblocks, macroblock partitions, and so on. [0060] ); 
deriving a temporal merge candidate of the current sub block based on motion information of the co-located sub block (setting a reference index of a temporal merging candidate to a second reference index value, the second reference index value being different than the first reference index value [0013]; based at least in part on motion information specified by the selected merging candidate [0013]; The temporal merging candidate may be derived in a unit of a coding block including the current block or in a unit of the current block [0009]); and 
(determining a selected merging candidate from among a plurality of merging candidates in a merging candidate list that includes the temporal merging candidate [0013]),
wherein the co-located sub block is located in a co-located block of a current block including the current sub block (wherein the co-located PU is a PU that covers a center block of a co-located region of the co-located picture or a PU that covers a bottom-right block of the co-located region of the co-located picture, the co-located region being co-located with the current PU. [clam 9]);
wherein the temporal merge candidate of the current sub block is derived from motion information of a center sub block located at the center position in the co-located block when the motion information of the co-located sub block is unavailable (There are two co-located sub-blocks to derive the motion information (i.e., bottom-right and center). The sub-block for motion information derivation may be switched from bottom-right to center if TMVP derivation is not possible. However, when the above method is applied, the zero TMVP reference index can be replaced with another one. As a result, a video coder may always be able to derive a TMVP. That means that the bottom-right block with available motion information may always be used and switching to the center sub-block may not happen, even if the video coder can derive the TMVP for zero reference index using the center sub-block [0585].).
Chen does not teach wherein the step of the deriving of the temporal merge candidate based on motion information of the co-located sub block is performed when the center sub block is only inter-coded.
In an analogous art, Zhang teaches wherein the step of the deriving of the temporal merge candidate based on motion information of the co-located sub block is performed when the center sub block is only inter-coded ([0269] In a derivation process for a sub-PU temporal inter-view motion vector candidate, a video coder may firstly generate a PU-level inter-view predicted motion vector candidate. If the center reference sub-PU (i.e., the center sub-PU in the inter-view reference block) is coded with inter prediction mode and the center reference sub-PU's reference picture in reference picture list X has a POC value identical to that of one entry in the reference picture list X of the current slice, for X=0 or 1, its motion vector and reference picture is used as PU-level predicted motion vector candidate. Otherwise, the video coder may use zero motion with reference picture index equal to 0 for reference picture list 0 and reference picture list 1 (if current slice is a B slice) as the PU-level predicted motion vector candidate. [0089] The temporal motion vector predictor may indicate either the motion information of a right-bottom PU a co-located PU, or the motion information of a center PU of the co-located PU.).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Zhang and apply them Chen. One would be motivated as such as this may decrease complexity and coding delay (Zhang: [0235]).

Regarding claim 24, Chen teaches a recording medium storing a bitstream generated by an encoding method, the encoding method comprising: 
deriving a co-located sub block of a current sub block (within a reference picture list associated with a current prediction unit (PU) of a current picture, of a first reference picture, wherein a reference index of a co-located PU of a co-located picture indicates a position [0013]; Example types of video units may include CTUs, CUs, PUs, transform units (TUs), macroblocks, macroblock partitions, and so on. [0060] ); 
deriving a temporal merge candidate of the current sub block based on motion information of the co-located sub block (setting a reference index of a temporal merging candidate to a second reference index value, the second reference index value being different than the first reference index value [0013]; based at least in part on motion information specified by the selected merging candidate [0013]; The temporal merging candidate may be derived in a unit of a coding block including the current block or in a unit of the current block [0009]); and 
generating a merge candidate list including the temporal merge candidate (determining a selected merging candidate from among a plurality of merging candidates in a merging candidate list that includes the temporal merging candidate [0013]),
wherein the co-located sub block is located in a co-located block of a current block including the current sub block (wherein the co-located PU is a PU that covers a center block of a co-located region of the co-located picture or a PU that covers a bottom-right block of the co-located region of the co-located picture, the co-located region being co-located with the current PU. [clam 9]);
wherein the temporal merge candidate of the current sub block is derived from motion information of a center sub block located at the center position in the co-located block when the motion information of the co-located sub block is unavailable (There are two co-located sub-blocks to derive the motion information (i.e., bottom-right and center). The sub-block for motion information derivation may be switched from bottom-right to center if TMVP derivation is not possible. However, when the above method is applied, the zero TMVP reference index can be replaced with another one. As a result, a video coder may always be able to derive a TMVP. That means that the bottom-right block with available motion information may always be used and switching to the center sub-block may not happen, even if the video coder can derive the TMVP for zero reference index using the center sub-block [0585].).
Chen does not teach wherein the step of the deriving of the temporal merge candidate based on motion information of the co-located sub block is performed when the center sub block is only inter-coded.
Zhang teaches wherein the step of the deriving of the temporal merge candidate based on motion information of the co-located sub block is performed when the center sub block is only inter-coded ([0269] In a derivation process for a sub-PU temporal inter-view motion vector candidate, a video coder may firstly generate a PU-level inter-view predicted motion vector candidate. If the center reference sub-PU (i.e., the center sub-PU in the inter-view reference block) is coded with inter prediction mode and the center reference sub-PU's reference picture in reference picture list X has a POC value identical to that of one entry in the reference picture list X of the current slice, for X=0 or 1, its motion vector and reference picture is used as PU-level predicted motion vector candidate. Otherwise, the video coder may use zero motion with reference picture index equal to 0 for reference picture list 0 and reference picture list 1 (if current slice is a B slice) as the PU-level predicted motion vector candidate. [0089] The temporal motion vector predictor may indicate either the motion information of a right-bottom PU a co-located PU, or the motion information of a center PU of the co-located PU.).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Zhang and apply them Chen. One would be motivated as such as this may decrease complexity and coding delay (Zhang: [0235]).

Claims 17 -18 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Zhang further in view of Chien (US 20160366435 A1).
Regarding claim 17, Chen in view of Zhang teaches the method of claim 14. Chen in view of Zhang does not teach wherein a position the co-located sub block is derived using a motion vector of a neighboring block of the current block.
In an analogous art, Chien teaches wherein a position the co-located sub block is derived using a motion vector of a neighboring block of the current block ([0214] In general, a video coder, such as video encoder 20 or video decoder 30, may derive motion information for sub-blocks 254 of block 250 using motion information from two or more neighboring blocks… To derive a motion vector of the motion information for sub-block 254J, the video coder may average motion vectors for sub-block 254F, sub-block 254I, and the temporally neighboring block that is co-located with sub-block 254O).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Chien and apply them Chen in view of Zhang. One would be motivated as such in order to have a rule to determine replacement motion information for those blocks for better motion prediction and coding efficiency (Chien: [0113]). 

Regarding claim 18, Chen in view of Zhang teaches the method of claim 14. Chen in view Zhang does not teach wherein a position the co-located block is derived using a motion vector of a neighboring block of the current block.
In an analogous art, Chien teaches wherein a position the co-located block is derived using a motion vector of a neighboring block of the current block ([0214] In general, a video coder, such as video encoder 20 or video decoder 30, may derive motion information for sub-blocks 254 of block 250 using motion information from two or more neighboring blocks… To derive a motion vector of the motion information for sub-block 254J, the video coder may average motion vectors for sub-block 254F, sub-block 254I, and the temporally neighboring block that is co-located with sub-block 254O).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Chien and apply them Chen in view Zhang. One would be motivated as such in order to have a rule to determine replacement motion information for those blocks for better motion prediction and coding efficiency (Chien: [0113]).

Regarding claim 22, Chen in view of Zhang teaches the method of claim 19. Chen in view of Zhang does not teach wherein a position the co-located sub block is derived using a motion vector of a neighboring block of the current block.
In an analogous art, Chien teaches wherein a position the co-located sub block is derived using a motion vector of a neighboring block of the current block ([0214] In general, a video coder, such as video encoder 20 or video decoder 30, may derive motion information for sub-blocks 254 of block 250 using motion information from two or more neighboring blocks… To derive a motion vector of the motion information for sub-block 254J, the video coder may average motion vectors for sub-block 254F, sub-block 254I, and the temporally neighboring block that is co-located with sub-block 254O).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Chien and apply them Chen in view of Zhang. One would be motivated as such in order to have a rule to determine replacement motion information for those blocks for better motion prediction and coding efficiency (Chien: [0113]).

Regarding claim 23, Chen in view of Zhang teaches the method of claim 20. Chen in view Zhang does not teach wherein a position the co-located block is derived using a motion vector of a neighboring block of the current block.
In an analogous art, Chien teaches wherein a position the co-located block is derived using a motion vector of a neighboring block of the current block ([0214] In general, a video coder, such as video encoder 20 or video decoder 30, may derive motion information for sub-blocks 254 of block 250 using motion information from two or more neighboring blocks… To derive a motion vector of the motion information for sub-block 254J, the video coder may average motion vectors for sub-block 254F, sub-block 254I, and the temporally neighboring block that is co-located with sub-block 254O).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Chien and apply them Chen in view Zhang. One would be motivated as such in order to have a rule to determine replacement motion information for those blocks for better motion prediction and coding efficiency (Chien: [0113]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486